Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: filtration component support structure in claims 1 and 8, interpreted in light of paragraphs [0051, 0061] of the specification to include intersecting support beams, or equivalents thereof; positioning component support structure in claim 1, interpreted in light of paragraphs [0044] of the specification to include intersecting support beams, or other geometries, or equivalents thereof; connecting members in claims 1 and 5, interpreted in light of sealing device in claims 2, 9-12, and 20, interpreted in light of specification paragraph [0038] to include an o-ring (toric joint), washer or gasket, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Russel (US 6,267,246).
With respect to claim 1, shale shaker filtration is intended use and does not patentably distinguish over the prior art. Russel teaches a system for screening particulate matter by size, with at least one screening module, one or more screening apparatuses, mounted to a structural support frame 16  (col 4 lines 28-38, Figure 1), a system frame subdivided into a plurality of units , each unit comprising an opening (Figure 1 support members 16), each screening module having an array of sieve apertures, at least one said screen apparatus comprises; a filtration component (col 4 lines 28-31), positioned on a support frame 18 detachably mounted on the structural support frame, a positioning component (col 4 lines 28-38, Figure 1, reinforcing support frames 18); screening modules 20 with frame engagement members 206 (Figure 11) filtration component comprises a screen frame; screening member 202 with sieve apertures 204, said filtration component comprises one or more layers of sieving material comprising a plurality of openings (Figure 11, col 11 line 60 – col 12 line 28), frame engagement members 206 extend along the sides of bracing members 182 at least one said layer supported by a filtration component support structure (frame engagement members 206, Figures 11 and 12); and said filtration component support structure is contained at least partially within said screen frame (Figure 11), which removably engage with perimeter members 180 and bracing members 182, a positioning component support structure (col 12 lines 15-28, Figures 1, 11, and 12); one or more first connecting members (locking tabs 208); and one or more second connecting members (arcuate corners 184); Frame engagement members 206 and locking tabs 208 lockingly engage with frame members 180 and 182 said filtration component is reversibly attached to a positioning component by engagement of one or more of said first connecting members with said filtration component (col 11 line 60-col 12 line 40); said positioning component is at least partially positioned within a system frame unit opening (Figure 1); and said positioning component is reversibly attached to said system frame by engagement of one or more of said second connecting members with said system frame (arcuate-shaped corners 184 removably engage with slots of posts in structural support 16, col 12 lines 8-15). 
With respect to claim 5, Russel teaches the positioning component is reversibly attached to the system frame by direct engagement of second connecting members with the system frame (arcuate-shaped corners 184 removably engage with slots of posts in structural support 16, col 12 lines 8-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canavan (GB2349102) in view of Waites (US PG Pub 2010/0006481)
With respect to claims 1 and 14, Canavan teaches a system and method of filtering a liquid utilizing a shale shaker (Figure 1, page 4 lines 6-18), and a frame, with a plurality of cartridges, and filter a shale shaker filtration system (page 1 lines 1-10), with a plurality of cartridges 301, one or more screening apparatuses, secured to frame 302, a system frame subdivided into a plurality of units, each unit comprising an opening (Figures 3 and 7), at least one said screen apparatus comprises; a filtration component (filtering screen 201), and a positioning component (chamfered engagement portions 703); filtration component comprises a screen frame (outer support means 404); said filtration component comprises one or more layers of sieving material comprising a plurality of openings (first mesh 401, second mesh 402), at least one said layer supported by a filtration component support structure (mesh support members 405); and said filtration component support structure is contained at least partially within said screen frame (Figure 4), said filtration component is reversibly attached to a positioning component by engagement of one or more first connecting members (lugs 601) with said filtration component (chamfered engagement portions 703 engage with connecting lugs 601, page 7 line 6 – page 8 line 3), a positioning component support structure, and said positioning component is at least partially positioned within a system frame unit opening (Figures 7 and 8);. 
However Canavan does not teach one or more second connecting members; and said positioning component is reversibly attached to said system frame by engagement of one or more of said second connecting members with said system frame. 
Waites teaches mechanisms to secure screen panels to a support structure used to vibrate and separate materials such as aggregates that are placed on the screen modules ([0002]), including legs extending from under the screen modules, and receptacle 10, inner lip 11, and ledge 5, to secure the legs of the screen module to the support frame ([0025]) (positioning member with connecting members) to provide a locking system and increased restraint capabilities between a screen module and the support frame, while at the same time permitting relatively simple and efficient removal and replacement of the screen modules without causing damage to the screen module or the support frame 
With respect to claims 4 and 18, claims 1 and 14 are taught above. Canavan teaches at least one said layer of sieving material comprises wire mesh (Canavan abstract, page 5 lines 13-20). 
With respect to claim 5, the shale shaker filtration system of claim 1 is taught above. Waites teaches second connecting members as discussed above to provide a reversible connection, and for the replacement of the positioning component due to wear without needing to replace the frame, Canavan teaches chamfered engagement portions 703 engage with connecting lugs 601, such that the positioning component is reversibly attached to said system frame by direct engagement of one or more of said second connecting members with said system frame. 
With respect to claim 6, the shale shaker filtration system of claim 1 is taught above. Canavan teaches said filtration component comprises a plurality of layers of sieving material (first and second mesh, abstract). 
With respect to claim 7, the shale shaker filtration system of claim 6 is taught above. Canavan teaches the filtering area within modules consists of a first fine mesh supported by a second coarser mesh at least two of said layers of sieving material comprise different size openings (page 2 lines 18-20). 
With respect to claim 8, the shale shaker filtration system of claim 6 is taught above. Canavan teaches mesh support member 405, a plurality of layers of sieving material is supported by a single filtration component support structure (page 5 liens 22-25, Figure 4).
With respect to claim 15, the method of claim 14 is taught above. Canavan teaches wherein said liquid is a drilling fluid (page 1 lines 6-10, page 4 lines 6-10). 
With respect to claim 16, the method of claim 14, is taught above. The combination Canavan and Waites teaches disengaging a first filtration component from a positioning component with which it is engaged; and replacing said first filtration component with a second filtration component by engaging said second filtration component with said positioning component, as discussed above. Waites further teaches the invention provides relative simplicity in the removal of screen modules, without removing disengaging said positioning component from said system frame ([0014]). 

Claims 2, 3, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canavan in view of Waites in view of Dahl (US PG Pub 2011/0094950), Galloway McLean (US PG Pub 2018/0250712), and Cady (US PG Pub 2015/0158054).
With respect to claims 2, 3, 9-12, and 20, the combination of Canavan and Waites teach the system and method as discussed above. Canavan and Waites teach securing replaceable filter components but is silent on the use sealing devices for the filtration components. Cady teaches vibratory separator screens and sealing mechanisms for avoiding leak paths are known in the art, and may be installed between screen inserts, around the periphery, in cells, proximate the periphery of a first or second screen, followed by examples of sealing mechanism implementations, to provide enhanced sealing or prevent solids from falling between screen inserts ([0042-0043]). Dahl teaches the use of gaskets to improve the quality of the screening ([0024]), and describes multiple sealing surfaces, grooves, and a flexible and sealing gasket at least one sealing device ([0040]), Galloway McLean teaches shale shaker screening with multiple inserts and mating or sealing surfaces to engage screen inserts, mating or sealing surfaces may be configured to reduce or prevent leaks, including gaskets to provide a seal between the insert and the frame, and that the mating location may be moved to provide a satisfactory seal disposed intermediate components ([0021-0022]), to block unwanted particles from passing through ([0025]), with multiple sealing surfaces (124, 134, 206, 216), and grooves (128, 138, .


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canavan in view of Waites in view of Wojciechowski (US PG Pub 2018/0243797).

With respect to claims 13 and 19, the shale shaker filtration system of claim 4 is taught above. Canavan teaches wire mesh as discussed above. However does not teach openings about 20 µm to 4,000 µm. Wojciechowski teaches screening members and assemblies for vibratory screening, used in various applications including the oil and gas industry and the mining industry ([0020, 0244, 0385]), with multiple screen elements securely attached to subgrid structures, ([0017]), a grid framework constructed from subgrids ([0254], Figures 8 and 10), and screen elements have fine size openings (e.g. approximately 43 microns to approximately 1000 microns) ([0019, 0024]), wire mesh comprises mesh openings of from about 20 µm to 4,000 µm. (43 microns to approximately 1000 microns [0019], 43 microns to approximately 4000 microns [0024])). It would have been obvious to one of ordrinary skill in the art to incorporate the opening sizes of Wojciechowski to provide stable small screening openings for fine vibratory screening applications ([0018]).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Canavan in view of Waites in view of Galloway McLean (US PG Pub 2018/0250712).
With respect to claim 17, the method of claim 14 is taught above. The combination of Canavan and Waites teaches removing a first screen apparatus from a system frame unit opening by disengaging the positioning component of said first screen apparatus from said system frame; and replacing said first screen apparatus with a second screen apparatus in that system frame unit opening by engaging the positioning component of said second screen apparatus with said system frame as discussed above. Waites further teaches the invention provides relative simplicity in the removal of screen modules ([0014]). However neither specifically teaches wherein said replacing said first screen apparatus with said second screen apparatus is accomplished without removing said system frame from said shale shaker bed. Galloway McLean teaches screens are secured in the basket so they can be removed for repair or replacement ([0003]), it would have been obvious to one of ordinary skill in the art to replace screen modules without removing them from the basket in to reduce assembly time and effort ([0055]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777